       Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA,

                 PLAINTIFF,
                                                                  Civil Action No. 2:18-CV-00725
V.

MOLINA HEALTHCARE, INC. AND MOLINA HEALTHCARE OF NEW MEXICO,
INC.,

                 DEFENDANTS.

     MOTION TO INTERVENE, SUBSTITUTE, OR IN THE ALTERNATIVE, NOTIFY
                       PUTATIVE CLASS MEMBERS


        Natalia Crouchman files this Motion to Intervene, Substitute, or in the alternative, Notify

Putative Class Members and states:

                                          I.       INTRODUCTION

        The Court should permit Natalia Crouchman to intervene and be substituted as the Named

Plaintiff and putative class representative in this case and permit her to pursue the case as a class

action.1 Although this Motion comes late in the overall litigation, the Court can permit such an

intervention and can do so without adding very much additional time to the schedule. The case

was filed on July 27, 2018. Class actions typically take longer to litigate than individual cases,

and this case is only a year and three months old, so permitting the substitution and adding

additional time for discovery and class certification would not make the length of this case outside

the norm for a class action. Moreover, permitting the intervention and substitution is the most



1
  Plaintiff Crouchman is not, at this time, seeking to intervene simply to pursue to pursue her individual claim for
unpaid overtime. If the Court does not intend to permit Crouchman to pursue class certification, she reserves the right
to withdraw this Motion in order to pursue her rights in an alternative manner. However, her decision will be based
on how this Court wants to proceed in this case.


MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                                          Page - 1
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 2 of 11




protective route for the putative class members.

       This case presents claims for unpaid overtime compensation pursuant to the New Mexico

Minimum Wage Act, NMSA 1978 §50-4-19 (2015) (“NMMWA”). Named Plaintiff Caldelaria

worked as a Case Manager for Defendants. She had been litigating this case as a representative

action pursuant to the NMMWA, specifically NMSA 1978 § 50-4-26(D), and pursuant to Fed. R.

Civ. P. 23. As the Court is aware, this case has not proceeded as expected. Due to a calendaring

error, Plaintiff was unaware of the deadline to file a motion for class certification and did not file

one by the deadline to do so. Prior to the missed deadline, Plaintiff was actively pursuing discovery

which included discovery concerning the classwide nature of the allegations brought by Plaintiff.

Before finalizing the conference, which was a prerequisite to filing a motion to compel, Defendants

offered a stipulation which streamlined the discovery process considerably. The Stipulation was

filed by the Parties. Subsequent to the stipulation, Plaintiff Candelaria did not oppose dismissal

of her individual claim in the case. Plaintiff Candelaria no longer wishes to be the class

representative in this case against her current employer and seeks to be removed and replaced by

Crouchman.

       When Plaintiff learned of the missed class certification deadline, Plaintiff sought leave to

extend the deadline for class certification. The Court denied that motion. Although there were

open discovery issues, including class discovery issues and a properly noticed corporate

representative deposition, Defendants refused to continue discovery-related discussions essentially

contending the case was over. The case came to a halt when Defendants filed their Motions to

Dismiss. Should the Court grant the present Motion and permit Crouchman to become the Named

Plaintiff and putative class representative, it is unclear whether the Court intends to permit her to

finish the discovery process and file a motion for class certification.




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                          Page - 2
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 3 of 11




                              II.     FACTUAL BACKGROUND

       In 2014, the USDOL investigated whether Molina’s classification of Case Managers as

exempt was proper under the FLSA. (Exh. A, Braziel Dec., ¶2). As a result of the investigation, in

2016, Molina agreed to voluntarily repay the back wages due and secured a release of claims for

overtime arising under the federal Fair Labor Standards Act. Id. Not every Case Manager eligible

to participate in the DOL settlement in New Mexico signed a waiver or received payment. Id. Some

of these individuals contacted Plaintiff’s Counsel and were eventually included in one of two cases

filed by Plaintiff’s counsel against Molina in 2016 for overtime violations under the FLSA. Id.

Gongora-Ownby v. Molina Healthcare, Inc. et al., Case No. 3:2016-cv-00379, was filed in the

Western District of Texas and Brewer v. Molina Healthcare, Inc., Case No. 1:16-cv-09523 was

filed in the Northern District of Illinois. Id. These two cases were effectively consolidated before

U.S. District Judge Dow in the Northern District of Illinois. Id.

       Although overtime claims arising under New Mexico law were pled in Brewer as separate

causes of action and pled as Rule 23 class claims, the settlement of that case excluded these New

Mexico claims. Id. at ¶3. Additionally, the plaintiffs who worked in New Mexico and who had

opted into these consolidated actions were withdrawn from the Illinois litigation and given 30 days

to refile before the statute of limitations began to run again. Id. The present class action was filed

by one of those withdrawn individuals. Id. Because this case was filed as a class action, other

individuals represented by Plaintiff’s Counsel did not file separate individual actions. Id. The

present case was filed on July 27, 2018. Id.

       Prior to filing the present action, Plaintiff Candelaria was informed by Plaintiff’s counsel

about the class nature of the case and her responsibilities as the lead plaintiff. Id. at ¶ 4. She was

also informed the case could take two years or more to be resolved. Id. She agreed to move




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                          Page - 3
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 4 of 11




forward as the lead plaintiff.

       On October 17, 2018 the Court entered its Initial Scheduling Order, which set deadlines

for parties to meet-and confer and submit a joint status report—no. Dkt. 10. On November 28,

2018 parties submitted their joint status report to the Court. Dkt. 18. Parties agreed in the joint

status report that parties had until January 31, 2019, to amend pleadings and join additional parties

and that discovery would be completed by August 1, 2019. Dkt. 18. Furthermore, Plaintiff agreed

to produce Candelaria for deposition testimony, and Defendant agreed to produce a corporate

representative. Dkt. 18 at pg. 2.

       On December 18, 2018, the Court held a scheduling conference and subsequently issued a

scheduling order. Dkt. 21 & Dkt. 22. The Order set the discovery deadline for August 1 and a

pleadings amendment deadline of January 31, 2019. Dkt. 22. On January 21, 2019 Defendant

served Candelaria with its first set of written discovery, to which she responded on February 21,

2019. Exh. A, ¶ 5.      To obtain discovery responses Plaintiff’s counsel communicated with

Candelaria and used information previously provided by her. Id. In late May 2019, Candelaria

began to express some concerns about being a current Molina employee while suing the company.

Even into July 2019, Plaintiff Candelaria was responsive and willing to provide information. It

wasn’t until mid- to late-July that she ultimately decided to forego her claims.

       As August 6, 2019, when filing the Response to Defendants’ Motion to Dismiss, Plaintiff’s

counsel intended to file a Motion to Substitute as Lead Plaintiff and planned to do so by Friday

August 9, 2019. The Motion was not filed on that Friday and Plaintiff had planned to file the

Motion early during the week of August 12, 2019. However, on Monday, August 12, 2019, Judge

Wormuth set a hearing on the Motion to Extend the Deadline to File a Motion for Class

Certification. Those events resulted in additional delay in the intended filing because the ruling




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                         Page - 4
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 5 of 11




might have an impact on how Crouchman intended to proceed. Now that the issue of dismissal of

Candelaria’s status as the putative class representative is squarely before the court as directed by

the Court, this Motion should be addressed by the Court simultaneously.

   III.      ARGUMENT AND AUTHORITIES

          Fed. R. Civ. P. 24(a) permits intervention as a matter of right and provides that “[o]n timely

motion, the court must permit anyone to intervene who (1) is given an unconditional right to

intervene by a federal statute; or (2) claims an interest relating to the property or transaction that

is the subject of the action, and is so situated that disposing of the action may as a practical matter

impair or impede the movant’s ability to protect its interest, unless existing parties adequately

represent that interest.” Under Rule 24(a), an applicant for intervention may intervene as of right

if: (1) the application is timely; (2) the applicant claims an interest relating to the property or

transaction that is the subject of the action; (3) the lawsuit may as a practical matter impair or

impede the applicant’s interest; and (4) existing parties do not adequately represent the applicant’s

interest. See Coalition of Ariz./N.M. Counties for Stable Economic Growth v. Dep’t of Interior,

100 F. 3d 837, 840 (10th Cir. 1996). The Tenth Circuit has “tended to follow a somewhat

liberal line in allowing intervention.” Utahns for Better Transp. v. U.S. Dep’t of Transp., 295 F.

3d 1111, 1115 (10th Cir. 2002)(quoting Nat’l Farm Lines v. ICC, 381, 384 (10th Cir. 1977)); see

Elliot Industries Ltd. Partnership v. BP American Production Co., 407 F.3d 1091, 1103 (10th Cir.

2005). “Federal courts should allow intervention ‘where no one would be hurt and greater justice

could be obtained.’” Utah Assoc. of Counties v. Clinton, 255 F.3d 1249, 1250 (10th Cir.

2001)(citation omitted).

          Fed. R. Civ. P. 24(b) provides for permissive intervention when an intervening plaintiff

“has a claim . . . that shares with the main action a common question of law or fact.” The following




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                            Page - 5
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 6 of 11




conditions must obtain: (1) the application to intervene is timely; (2) the applicant’s claim or

defense and the main action have a question of law or fact in common; and (3) intervention will

not unduly delay or prejudice the adjudication of the original parties’ rights. Forest Guardians v.

U.S. Dep’t of Interior, No. CIV-02-1003 JB/WDS, 2004 WL 3426413 at *10 (D.N.M. January 12,

2004)(Browning, J).

       A. The Motion is Timely.

       Both Fed. R. Civ. P. 24(a) & 24(b) require that an intervention application is timely, though

the rule does not specify what constitutes timeliness. The Tenth Circuit has held that “[t]he

timeliness of a motion to intervene is assessed in light of all the circumstances, including the length

of time since the applicant knew of his interest in the case, prejudice to the existing parties,

prejudice to the applicant, and the existence of any unusual circumstances.” Utah Assoc. of

Counties v. Clinton, 255 F.3d at 1250 (internal quotation marks omitted). The “analysis is

contextual” and “absolute measure of timeliness” should not be used. Id. “The requirement of

timeliness is not a tool of retribution to punish the tardy would-be intervenor, but rather a guard

against prejudicing original parties by the failure to apply sooner.” Id. An application is not

untimely simply because of the “mere passage of time…rather, the important question concerns

actual proceedings of substance on the merits.” 6 Moore’s Federal Practice, § 24.12[1], at 83-84

(3d ed. 2008).

       Intervention is properly denied when, for example, a case is near its end stage and allowing

a party to intervene would cause undue prejudice and delay in the proceeding. See e.g. United

States v. Washington, 86 F.3d 1499, 1505 (9th Cir. 1996)(motion denied where lawsuit in final

stages); Associated Builders v. Herman, 166 F.3d 1248, 1257 (D.C. Cir. 1999) (motion denied

where intervention occurred almost a year after the initial suit was filed and two weeks after




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                           Page - 6
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 7 of 11




judgment had been entered). By comparison, intervention is proper where, despite the passage of

time, there has been limited activity in the case and the intervention will not prejudice the existing

parties. See Utah Assoc. of Counties v. Clinton, 255 F.3d at 1250-51 (stating the motion to

intervene was timely where filed approximately two and one-half years after the case began, “in

view of the relatively early stage of the litigation and the lack of prejudice to the plaintiffs flowing

from the length of time between the initiation of the proceedings and the motion to intervene.”).

Prejudice resulting from the intervention itself, as opposed to the intervenor’s tardiness, cannot be

considered in determining the timeliness of a motion. Id. at 1250.

       Approximately fifteen months have elapsed since this lawsuit was filed, but only two

months have elapsed since Candelaria informed the Court of her desire to step down as the Named

Plaintiff. Within those two months, the issue of extending the class certification deadline and

Defendants’ Motion to Dismiss were briefed and ruled on by the Court. Although Crouchman was

aware she had a claim when this case was filed by Candelaria, she refrained from filing a separate

claim because her rights were covered by Candelaria’s class claims. The instant Motion comes

merely a month and 18 days after Candelaria’s individual claims were dismissed. With Candelaria

asking to step down as class representative, Crouchman’s claims would no longer be protected if

the entire case was dismissed, so her intervention is timely.

       B. The remaining elements of Fed. R. Civ. P. 24(a) are present.

       The interest test is “primarily a practical guide to disposing of lawsuits by involving as

many apparently concerned persons as is compatible with the efficiency and due process.” Utahns

for Better Transp. v. U.S. Dep’t of Transp., 295 F. 3d at 1115 (citations omitted). See Utah Assoc.

of Counties v. Clinton, 255 F.3d at 1251-52. Here, the Crouchman has the same unpaid overtime

claim as those claims already asserted in the case and thus shares the same, particularized




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                            Page - 7
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 8 of 11




interests. See Chiles v. Thornbough, 865 F.2d 1197, 1212 (11th Cir. 1989) (intervenor must

specify a “particularized interest rather than a generalized grievance.”). Crouchman’s claims differ

only with regard to how many overtime hours she worked for which he/she was not paid overtime

compensation and how much overtime compensation each is owed.



       “To satisfy [the impairment] element of the intervention test, a would-be intervenor must

show only that impairment of its substantial legal interest is possible if intervention is denied. This

burden is minimal.” WildEarth Guardians v. United States Forest Service, 573 F.3d 992, 995 (10th

Cir. 2009). As a practical matter, absent intervention the current lawsuit will impair or impede the

Courchman’s interests because there will be no named Plaintiff to prosecute the lawsuit

Crouchman is not allowed to intervene and vindicate her rights under the NMMWA. Additionally,

if intervention is not permitted and the present matter is dismissed, Crouchman may lose the benefit

of the statute of limitations being tolled for the last 15 months. Without tolling, Crouchman’s

recovery could be reduced from approximately 132 weeks to approximately 67 weeks.

       Relatedly, Candelaria can no longer adequately represent Crouchman’s interest because

Candelaria does not intend to pursue the class claims any further. See Trbovich v. United Mine

Workers of America, 404 U.S. 528, 538 n.10 (1972)(intervenor only required to show that

representation of interest “may be” inadequate, and the applicant’s burden on showing this

element should be viewed as “minimal.”). Accordingly, Crouchman be permitted to protect her

own interests as well as those of the putative class members who they seek to represent.

       Because all of the elements of Fed. R. Civ. P. 24(a) are present, no one will be harmed and

greater justice will be obtained, intervention of right is warranted.

       C. The Remaining Elements of Fed. R. Civ. P. 24(b) Are Satisfied.




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                           Page - 8
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 9 of 11




       Although Crouchman believes the Court should decide this motion using the standards

provided by Fed. R. Civ. P. 24(a), should the Court determine that permissive joinder under Fed.

R. Civ. P. 24(b) is the more appropriate analysis the standards applicable to permissive joinder are

also met. As articulated above, Crouchman shares not only common questions of fact, but

essentially identical questions of law on her NMMWA claims. This satisfies the second element

of permissive intervention under Fed. R. Civ. P. 24(b).

       Permissive joinder under Rule 24(b) invokes the discretion of the Court. See Garza v. City

of Los Angeles, 918 F.2d 763, 777 (9th Cir. 1990) (permissive intervention “subject to

considerations of equity and judicial economy”). A key concern in deciding whether to grant

permissive intervention is whether intervention will cause undue delay or prejudice. DeJulius v.

New Eng. Health Care Emps. Pension Fund, 429 F.3d 935, 943 (10th Cir. 2005).

       Granting leave for Crouchman to join the case here will not result in undue delay or

prejudice and the requested intervention does not adversely affect the rights of Defendants in any

respect. Representative/class claims have been asserted from the first day of the case. Plaintiff

sought discovery on class issues and were attempting to resolve those issues when the case halted

because of Candelaria’s unwillingness to proceed. But for a calendaring error, a Motion for Class

Certification would have been filed and ruled upon. The requested intervention serves only to add

a new class representative, who is already a member of the putative class. The claims to be litigated

and the company’s policies upon which Plaintiff is suing will not change in any respect. The only

thing that will change is the identities of the class representatives.

       D.       Alternatively, the Court Should Issue Notice to the Class and Inform them of their

Right to Intervene.




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                         Page - 9
      Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 10 of 11




          Although Rule 23(e) authorizes notices when classes are certified, some Courts permit

notice to protect the rights of absent class members. The court in Simer v Rios (1981, CA7 Ill)

661 F2d 655, 32 FR Serv 2d 781, 68 ALR Fed 235, cert den 456 US 917, 72 L Ed 2d 177, 102 S

Ct 1773, ordered Rule 23(e) notice to be given to class members of the proposed dismissal of the

uncertified class action. Noting that the settlement called for damages to be distributed through

payments to programs benefiting class members, rather than to individual members of the class,

the court found that this may have been contrary to the interests of absent class members who

might prefer to receive the monetary payment directly. Identifying and notifying the individuals

pursuant to Rule 23(e), the court pointed out, would give them the opportunity to choose, and the

failure to give them the choice prejudiced their rights. Noting that notice and an opportunity to be

heard are the touchstones of procedural due process, the court concluded that approval of the

settlement without notice violated the due process rights of absent putative class members as well

as the requirements of Rule 23(e). Although no settlement is in play here, if mass intervention is

the only option the Court will permit, then the absent class members should be informed of those

rights.



                                                     Respectfully submitted,


                                                      /s/ J. Derek Braziel
                                                     J. DEREK BRAZIEL
                                                     Co-Attorney in Charge
                                                     Texas Bar No. 00793380
                                                     jdbraziel@l-b-law.com
                                                     TRAVIS GASPER
                                                     Texas Bar No. 24096881
                                                     gasper@l-b-law.com
                                                     LEE & BRAZIEL, L.L.P.
                                                     1801 N. Lamar Street, Suite 325
                                                     Dallas, Texas 75202


MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                       Page - 10
     Case 2:18-cv-00725-WJ-GBW Document 47 Filed 10/28/19 Page 11 of 11




                                                   (214) 749-1400 phone
                                                   (214) 749-1010 fax

                                                   JACK SIEGEL
                                                   Co-Attorney in Charge
                                                   Texas Bar No. 24070621
                                                   jack@siegellawgroup.biz
                                                   SIEGEL LAW GROUP, PLLC
                                                   2820 McKinnon, Suite 5009
                                                   Dallas, Texas 75201
                                                   (214) 706-0834 phone
                                                   (469) 339-0204 fax

                                                   ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

       This is to certify that all counsel of record was served with this document through the
Court’s ECF system on the date this document was filed.
                                                     /s/ J. Derek Braziel


                            CERTIFICATE OF CONFERENCE

       Plaintiff’s counsel conferred with Defense Counsel in an effort to resolve the issue
presented in this Motion and were advised that Defendant is opposed to the relief sought herein.


                                                   /s/ J. Derek Braziel
                                                   J. DEREK BRAZIEL




MOTION FOR INTERVENTION, SUBSTITUTION, AND/OR NOTICE                                    Page - 11
